Title: Enclosure: James Mather’s List of Batture-Related Papers Sent to Thomas Jefferson, 29 November 1810
From: Mather, James
To: Jefferson, Thomas


            
              
                
              
              A List of the Documents forwarded by mail the 30th November to Mr Thos Jefferson, Ex President of the United States.
              
              
                
                  1.
                  
		 Livingston’s address to the People of the U.S.
                
                
                  2.
                  〃Report of the case Jno Gravier vus The Mayor Aldermen & Inhabitants of the City of New Orleans
                
                
                  3.
                  The Correspondence.
                
                
                  4.
                  Case laid before Counsel, (Mr Derbigny) And Opinion of do on the claim of the U.S. to the Batture
                
                
                  5.
                  Livingston’s examination of the title of the U.S. to the Land, Called Batture.
                
                
                  6.
                  P. S. Duponceau’s opinion on the Case of the Alluvion land or Batture, near New Orleans.
                
                
                  7.
                  Livingston’s 13 queries, and J. Ingersoll & W Rawles opinion thereon.
                
                
                  8.
                  
		 Edward Tilghman, & W. Lewis on the Same.
                
                
                  9.
                  
		 Refutation of Mr Duponceau’s opinion by Mr Derbigny
                
                
                  10.
                   Translation of the Edict for the establishment of a west India Company 28th May 1664
                
                
                  11.
                   Translation of Extracts from a Collection of Royal Decrees & Ordinances by Pierre Neron & E. Girard.
                
                
                  12.
                  Do of an Edict for the Confirmation of Islands & Isles, accretions, atterissements, lays, and relays of the Sea.
                
                
                  13.
                  
		 Do of an extract of Guyot’s Repertory of Jurisprudence, at the word Isle
                
                
                  14.
                  
		 Deeds of Sale of Lots in the Suburb St Mary by Bertrand Gravier, & his Wife, with the Clause or designation fronting the river, or fronting the Levee of the River.
                
                
                  
                  The deeds are in favor of J B. Poeyfarré, C. F. Gérod, Maria St Jean free Negrowoman, Louis Le Gendre, J. Bst Rolland, Manuël Toledano, Joseph Ravassa, Jean Vessié, Simon Laurent, Raphaël Ramos; In all ten Copies duly Authenticated.
                
              
              No more have been procured in order to Save an additional expence.
              New Orleans 29th November 1810.
              
                Jas Mather Mayor
            
            
               P.S. add to the above, Orleans term Reports by F. X. Martin. 1810 vol: 1. part 1.
            
           